Per Curiam:
We find no error prejudicial to defendant calling for a reversal of the judgment. According to the terms of the policy twenty-five dollars, is to be deducted from the amount of the loss when determined. We assume it has not been deducted and, therefore, modify the judgment by deducting it; but as the failure to deduct it was the defendant’s fault the modification of the judgment will not aifeet the question of costs. Judgment modified by deducting therefrom twenty-five dollars, and as so modified judgment and orders affirmed, with costs to the respondent. All concurred.